Howe, J.
The plaintiffs were formerly engaged in business as merchants in New Orleans, being partners of the commercial firm “ II. Von Phul, Jr. & Co.,” hut in the month of February, 1808, the firm was dissolved, the dissolution publicly advertised, and one of the partners,. Henry Von Phul, went to reside in the parish of East Baton Rouge.
In tho year 1869, notwithstanding the fact that tho firm had ceased to exist a year previously, it was assessed by the city of New Orleans as having a capital of 830,000, and a tax imposed on it of 8712 50. In 5870, tho name of the late firm was advertised in the list of delinquents, and on November 31, 1870, judgment was obtained in tho court a qiia in favor of the city against “H. Von Phul, Jr. & Co.” for the amount of the tax. In January, 1871, this suit was instituted to annul this judgment, and having been decided in favor of plaintiffs in nullity, tho city has appealed.
We can not agree with the counsel of the appellant that the rulo *262laid down in the cases of State v. S. S. Co., 13 An. 497, and New Orleans v. Hall, 21 An. 438, apply to such a case as this. In each of those «ases there was a person in being- at the time the assessment was made, who, it was held, was bound to watch the assessment, and have any errors corrected in the proper mode. But in this instance the juridical person on whom this tax was assessed had ceased to exist more than a year prior to the making- of the assessment, and the proper notice had been given of this fact; and it would surely be carrying the doctrine of acquiescence too far to say that the persons who had composed this firm, were still bound year after year, though perhaps resident elsewhere, to scrutinize the assessment roll under the penalty of being •eoncluded by its recitals. If a tax could be saddled, in the method claimed, on a firm which had ceased to exist a year prior to its imposition, why not on one which had ceased to exist ten or fifty years before ?
We are of opinion that the plaintiffs have a legal interest to annul this judgment for taxes since it might be sought to bo used against them and that the court a qua did not err.
Judgment affirmed.